DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AlA), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

         Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention. In this case, the claim language is confusing because:
Claim 23: it is not clear from the claims and/ or specification what applicant means by a loss angle. How a line or a curve of the loss angle to be found?
How the limitations of claim 23 would further limit claim 16, which claim 23 is dependent on since there is no mentioning of a loss angle in claim 16?

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. — An element in a claim for a
combination may be expressed as a means or step for performing a

support thereof, and such claim shall be construed to cover the
corresponding structure, material, or acts described in the specification
and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or
step for performing a specified function without the recital of structure,
material, or acts in support thereof, and such claim shall be construed to
cover the corresponding structure, material, or acts described in the
specification and equivalents thereof. The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: (A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non- structural term having no specific structural meaning) for performing the claimed function; (B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for’) or another linking word or phrase, such as “configured to” or “so that”; and
 (C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AlA 35
U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation(s) is/are: electronic unit embodied to throughout the claims. Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed
invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
          Claims 16-20, 22, 24, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schalles et al. (U.S. 20150285693/ U.S. 10495526) [hereinafter Schalles] in view of Ruellan et al. (U.S. 20150226713/ U.S. 9733223) [hereinafter Ruellan] and DE 19841770A1 [hereinafter DE].
           Schalles discloses in Fig. 1 an apparatus for determining and/or monitoring a temperature (water/ liquid), comprising: a temperature sensor; a reference element (with a capacitor, [0074] with a dielectric constant of the ferroelectric material, [0013], thus, having a capacitance impedance, as well known in the art) for in-situ calibration and/or validation of the temperature sensor; and an electronics unit (ae at least claim 29 of Schalles), wherein the reference element is composed at least partially of a material (ferroelectric) in which a phase transformation occurs at a first predetermined phase transformation (some) temperature in a temperature range relevant for calibrating the temperature sensor, in which phase transformation the material remains in the solid phase [0013]. A curve is a function of the dielectric constant of the ferromagnetic material as a function of temperature [0013]. An electrical field is applied to the device [0077]. 
Schalles does not explicitly teach that the electronic unit is embodied to supply the reference element with a dynamic excitation signal, as stated in claims 16, 30.
        Ruellan discloses a device in the field of applicant’s endeavor and states that the application of dynamic excitation signals enables the sensor (thus, temperature sensor and reference element) to be made less sensitive to slow drifts, for example,
drifts of the medium temperature [0015]. Since the application of the dynamic excitation signal is, according to Ruellan, has advantages, it is considered that it should be applied to both, reference and temperature sensors, for more accurate results of measurements.
For claim 19: The excitation signal varies with frequency [0057].
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to apply the dynamic excitation signals because they would enable the sensor to be made less sensitive to slow drifts, for example, drifts of the medium temperature, as already suggested by Ruellan.
Schalles does not teach that the excitation current is an AC/ time variable excitation source to the temperature sensor/ element/ electrode and the reference sensor/ element/ electrode.
DE discloses a device in the field of applicant’s endeavor, wherein an excitation AC 16 is provided to a sensor 10 comprising sensing electrodes 12, 14 and an AC 26 is provided to a reference sensor 20 comprising reference sensing electrodes 42, 40. DE teaches to measuring voltage with the electrodes. It is considered that the voltage would be a function of the AC/ dynamic excitation signal, thus, it could be measured over time as a function of AC. Also, please note: the AC is considered to be a time variable signal because it varies with time (Alternating current (AC) is an electric current which periodically reverses direction and changes its magnitude continuously with time in contrast to direct current. Wikipedia. https://en.wikipedia.org/wiki/Alternating_current).
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to apply the dynamic excitation signals in the form of AC current because the use of the AC current is very well known as a time variable excitation source and because it would enable the sensor to be made less sensitive to slow drifts, for example, drifts of the medium temperature, as already known in the art.
For claim 17: Official Notice is taken with respect to the particular shape of the excitation signal: the particular shape of the excitation signal sinusoidal, etc., absent any criticality, is only considered to be an obvious modification of the shape disclosed by Prior Art because the court has held that a change in shape or configuration, without criticality, is within the level of skill in the art as the particular shape claimed by applicant is nothing more than one of numerous shapes that a person having ordinary skill in the art will find obvious to provide. /n re Dailey, 149 USPQ 47 (CCPA 1976).
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to have the excitation signal of the particular shape, suitable for the intended use of the invention, so as to obtain more accurate results of measurements.
The method steps will be met during the normal operation of the device stated above.                   
           Claims 21, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schalles et al. (U.S. 20150285693/ U.S. 10495526) [hereinafter Schalles], Ruellan  
et al. (U.S. 20150226713/ U.S. 9733223) [hereinafter Ruellan] and DE, as applied to claims above, and further in view of Liu et al. (U.S. 20160252405) [hereinafter Liu].
            Schalles, Ruellan and DE disclose the device as stated above.
They do not teach a reference inductance coil/ component S$ of an oscillatory circuit.
Liu discloses a device wherein a reference coil to monitor temperature is used, wherein a magnetically conductive body is composed of a phase transformation material/ ferroelectric. Liu teaches detecting magnetization variation signal of the ferromagnetic particles/ material by detecting inductance of the coil that is processed by a circuit/ electronic unit to determine temperature change [0008].
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to have a reference coil as a reference element, since it is also composed of a phase transformation material, thus, will perform the same function as the reference element of Schalles, Ruellan and DE, by changing phase transformation/ inductance in response to temperature.
        Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schalles et al. (U.S. 20150285693/ U.S. 10495526) [hereinafter Schalles], Ruellan et al. (U.S. 20150226713/ U.S. 9733223) [hereinafter Ruellan] and DE, as applied to claims above, and further in view of Seefeld (U.S. 20160047699).
Schalles, Ruellan and DE disclose the device as stated above.
They do not explicitly teach the limitations of claim 22.
Seefeld discloses a sensor element and a reference element composed of phase
transformation material, a multistage curve of the impedance respectively to
capacitance with which a measurement path is supplied depending on temperature ([(0025], Abstract). 
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to obtain an impedance of the reference element, the impedance is temperature related, thus, to obtain a temperature, as very well known in the art. 
           Claims 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schalles et al. (U.S. 20150285693/ U.S. 10495526) [hereinafter Schalles], Ruellan et al. (U.S. 20150226713/ U.S. 9733223) [hereinafter Ruellan] and DE, as applied to claims above, and further in view of Remele et al. (U.S. 20080147292) [hereinafter Remele].              
           Schalles, Ruellan and DE disclose the device as stated above. 
They do not explicitly teach the limitations of claim 25. 
Remele teaches that Wien/ Maxwell bridge could be used to determine inductivity or capacity changes related to a time signal [0016]. Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to use the capacitor/ reference sensor of Schalles and Ruellan as a part of a bridge, because it is very well known in the art that the reference sensing element could be a part of the Wien/ Maxwell bridge, so as to obtain a capacity of the capacitor as a function of time, so as to determine how the temperature changes with time, as very well known in the art. 
         Claims 26, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schalles et al. (U.S. 20150285693/ U.S. 10495526) [hereinafter Schalles], Ruellan et al. (U.S. 20150226713/ U.S. 9733223) [hereinafter Ruellan] and DE, as applied to claims
above, and further in view of Toncich et al. (U.S. 20020149434/ U.S. 6819194) [hereinafter Toncich].
           Schalles, Ruellan and DE disclose the device as stated above. 
They do not explicitly teach the limitations of claims 26, 27. 
For claims 26, 27: Toncich discloses the device comprising an oscillator/ oscillation circuit which comprising a crystal for generating a reference frequency along with a ferroelectric capacitor and a temperature sensor [0018], [0019], [0020]. The ferroelectric capacitor varies with reference (resonance, Abstract) frequency generated by the crystal [0018], [0019], [0020]. T
herefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to have a reference in the form of a crystal along with the capacitor (of Schalles), as a part of an oscillating circuit, since such reference sensor would also be composed of a phase transformation material, thus, will perform the same function as the reference element of Schalles, Ruellan and DE, by changing phase transformation in response to temperature.
          Claims 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schalles et al. (U.S. 20150285693/ U.S. 10495526) [hereinafter Schalles], Ruellan et al. (U.S. 20150226713/ U.S. 9733223) [hereinafter Ruellan] and DE, as applied to claims above, and further in view of Fatuzzo (U.S. 3274567).
           Schalles, Ruellan and DE disclose the device as stated above. 
They do not explicitly teach the limitations of claim 28. 
For claim 28: Fatuzzo teaches that by utilizing the ferroelectric material as the dielectric of the capacitor, the hysteresis effect (diagram) can be employed.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to utilize a hysteresis effect/ diagram of a capacitor, as taught by Falluzzo, so as to obtain a measurement results, because the hysteresis known to be indicative of a capacitor behavior as the result of a parameter (i.e., temperature) change, as very well known in the art.
          Claims 16-20, 24, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schalles et al. (U.S. 20120051389/ U.S. 9091601) [hereinafter Schalles 2] in view of Ruellan et al. (U.S. 20150226713/ U.S. 9733223) [hereinafter Ruellan] and DE.
         Schalles 2 discloses an apparatus for in situ validating/ calibrating a temperature sensor for sensing temperature of water/ liquid. The apparatus comprising a temperature sensing resistance, a reference element/ capacitor at least partially comprising a ferroelectric/ phase transformation material for in-situ validating/ calibrating the temperature sensor/ temperature sensing resistance, and an electrical circuit/ electronic unit. The phase transformation material has number of phase transformation in a solid state/ solid body.
Schalles 2 discloses a device in the field of applicant’s endeavor wherein the reference element comprises the capacitor element with a dielectric and the ferroelectric material at least partially comprising the dielectric of said capacitor element (see at least claim 1 of Schalles 2).
Schalles 2 does not explicitly teach that the electronic unit is embodied to supply the reference element with a dynamic excitation signal, as stated in claims 1, 30.
Ruellan discloses a device in the field of applicant's endeavor and states that the application of dynamic excitation signals enables the sensor to be made less sensitive to slow drifts, for example, drifts of the medium temperature [0015]. Since the application of the dynamic excitation signal is, according to Ruellan, has advantages, it is considered that it should be applied to both, reference and temperature sensors, for more accurate results of measurements. For claim 19: The excitation signal varies with frequency [0057]. 
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to apply the dynamic excitation signals because they would enable the sensor to be made less sensitive to slow drifts, for example, drifts of the medium temperature, as already suggested by Ruellan. 
Schalles does not teach that the excitation current is an AC/ time variable excitation source to the temperature sensor/ element/ electrode and the reference sensor/ element/ electrode.
DE discloses a device in the field of applicant’s endeavor, wherein an excitation AC 16 is provided to a sensor 10 comprising sensing electrodes 12, 14 and an AC 26 is provided to a reference sensor 20 comprising reference sensing electrodes 42, 40. DE teaches to measuring voltage with the electrodes, thus, it could be measured over time as a function of AC.. It is considered that the voltage would be a function of the AC/ dynamic excitation signal. Also, please note: the AC is considered to be a time variable signal because it varies with time (Alternating current (AC) is an electric current which periodically reverses direction and changes its magnitude continuously with time in contrast to direct current. Wikipedia. https://en.wikipedia.org/wiki/Alternating_current).
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to apply the dynamic excitation signals in the form of AC current because the use of the AC current is very well known as a time variable excitation source and because it would enable the sensor to be made less sensitive to slow drifts, for example, drifts of the medium temperature, as already known in the art.
For claim 17: Official Notice is taken with respect to the particular shape of the excitation signal: the particular shape of the excitation signal sinusoidal, etc., absent any criticality, is only considered to be an obvious modification of the shape disclosed by Prior Art because the court has held that a change in shape or configuration, without criticality, is within the level of skill in the art as the particular shape claimed by applicant is nothing more than one of numerous shapes that a person having ordinary skill in the art will find obvious to provide. In re Dailey, 149 USPQ 47 (CCPA 1976).
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to have the excitation signal of the particular shape, suitable for the intended use of the invention, so as to obtain more accurate results of measuring.
The method steps will be met during the normal operation of the device stated above.
           Claims 21, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schalles 2, Ruellan and DE, as applied to claims above, and further in view of Liu et al. (U.S. 20160252405) [hereinafter Liu].
           Schalles 2, Ruellan and DE disclose the device as stated above.
They do not teach a reference inductance coil/ component S of an oscillatory circuit.
Liu discloses a device wherein a reference coil to monitor temperature is used, wherein a magnetically conductive body is composed of a phase transformation material/ ferroelectric. Liu teaches detecting magnetization variation signal of the ferromagnetic particles/ material by detecting inductance of the coil, which is processed by a circuit/ electronic unit to determine temperature change [0008].
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to have a reference coil as a reference element, since it is also composed of a phase transformation material, thus, will perform the same function as the reference element of Schalles, Ruellan and DE, by changing phase transformation/ inductance in response to temperature.
          Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schalles 2, Ruellan et al. (U.S. 20150226713/ U.S. 9733223) [hereinafter Ruellan] and DE, as applied to claims above, and further in view of Seefeld (U.S. 20160047699).
          Schalles 2, Ruellan and DE disclose the device as stated above.
They do not explicitly teach the limitations of claim 22.
Seefeld discloses a sensor element and a reference element composed of phase
transformation material, a multistage curve of the impedance respectively to
capacitance with which a measurement path is supplied depending on temperature ([(0025], Abstract).
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to obtain an impedance of the reference element, which impedance is temperature related, thus, to obtain a temperature, as very well known in the art.
             Claims 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schalles 2, Ruellan and DE, as applied to claims above, and further in view of Remele et al. (U.S. 20080147292) [hereinafter Remele].
Schalles 2, Ruellan and DE disclose the device as stated above.
They do not explicitly teach the limitations of claim 25.
Remele teaches that Wien/ Maxwell bridge could be used to determine inductivity or capacity changes related to a time signal [0016].
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to use the capacitor of Schalles 2, Ruellan and DE, as a part of a bridge, because it is very well known in the art that the reference sensing element could be a part of the Wien/ Maxwell bridge, so as to obtain a capacity of the capacitor as a function of time, so as to determine how the temperature changes with time, as very well known in the art.
            Claims 26, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schalles 2, Ruellan and DE, as applied to claims above, and further in view of Toncich et al. (U.S. 20020149434/ U.S. 6819194) [hereinafter Toncich].
Schalles 2, Ruellan and DE disclose the device as stated above.
They do not explicitly teach the limitations of claims 26, 27.
For claims 26, 27: Toncich discloses the device comprising an oscillator/ oscillation circuit which comprising a crystal for generating a reference frequency along with a ferroelectric capacitor and a temperature sensor [0018], [0019], [0020]. The ferroelectric capacitor varies with reference (resonance, Abstract) frequency generated by the crystal [0018], [0019], [0020].
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to have a reference in the form of a crystal along with the capacitor (of Schalles 2), as a part of an oscillating circuit, since such reference sensor would also be composed of a phase transformation material, thus, will perform the same function as the reference element of Schalles, Ruellan and DE, by changing phase transformation in response to temperature.
           Claims 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schalles 2, Ruellan and DE, as applied to claims above, and further in view of Fatuzzo (U.S. 3274567).
Schalles 2, Ruellan and DE disclose the device as stated above.
They do not explicitly teach the limitations of claim 28.
For claim 28: Fatuzzo teaches that by utilizing the ferroelectric material as the dielectric of the capacitor, the hysteresis effect (diagram) can be employed. 
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to utilize a hysteresis effect/ diagram of a capacitor, as taught by Falluzzo, so as to obtain a measurement results, because the hysteresis known to be indicative of a capacitor behavior as the result of a parameter (i.e., temperature) change, as very well known in the art.
Response to Arguments
Applicant’s arguments with respect to claim(s) 16-28, 30 have been considered but are not persuasive and moot because the new ground of rejection necessitated by the amendment.
112 rejection: Examiner and other skilled in the art know what the angle loss and dielectric constant are. The Examiner and other skilled in the art would not understand these terms in the context of claims. How these limitations would further limit claim 16 which claim 23 is dependent on?
103 rejections: Applicants “Arguments in Support of Patentability” (page 3 of the Arguments) are not persuasive because Applicant does not explain how the “Arguments” from MPEP in this case would apply to the rejections.
The newly added limitation has been currently addressed. 
Furthermore, please note: the AC is considered to be a time variable signal because it varies with time (Alternating current (AC) is an electric current which periodically reverses direction and changes its magnitude continuously with time in contrast to direct current. Wikipedia. https://en.wikipedia.org/wiki/Alternating_current).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
It is not possible to apply the prior art to claim 23 due to the reasons stated above, see 112 rejections.
Marsh et al. (U.S. 20060115204) discloses a temperature sensor/ temperature sensor instrumentation 12 with a reference coil 20.
Valana et al. (U.S. 11035739) [hereinafter Valana] discloses a reference capacitor as a part of a bridge 44.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to use the capacitor of Schalles and Ruellan as a part of a bridge, because it is very well known in the art that the reference sensing element could be a part of the bridge and the parameter of interest (temperature) is obtained by balancing the bridge.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253. The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        December 03, 2021